BRICKELL, J.
The evidence of the witness Callahan, that the chain was worth more than one hundred dollars to him, though it may not have been conclusive evidence of the value of the chain, and may not have been deemed by the jury sufficient evidence of its value, was a fact proper to go to the jury, to be considered in determining the question of value. In its admission, therefore, the court below did not err.
[2.] The exception to the charge given by the court of its own motion, is too general and indefinite to authorize us to look into each part and sentence thereof, and inquire if error may not be found in some of them.
The charges given at the instance of the solicitor, are free from error.
[8.] The third charge requested by the defendant was properly refused. It was calculated to confuse and mislead the jury. The court should, and doubtless would have charged the jury, that the defendant ought not to be convicted, unless the evidence excluded to a moral certainty every supposition, or hypothesis, but that of his guilt. Mose v. The State, 86 Ala. 211; Joe v. The State, 38 Ala. 422. Such a charge is clear and direct. It becomes involved, and calculated to mislead, when there is incorporated into it, “ that the evidence must be such as will exclude every doubt, to that certainty which controls and decides the conduct of men in the highest and most important affairs.”
[4-5.] The fourth, fifth, and sixth charges asked should have been given, and their refusal was error, for which the judgment must, be reversed.
The seventh charge asked was properly refused.
[6.] The verdict of the jury imposed a fine of one hundred dollars, and the court rendered judgment thereon for the fine, and sentenced the defendant to eight months’ hard labor for the county. In this there was no error. If the property stolen had exceeded one hundred dollars in value, then the defendant would have been punishable by imprisonment in the penitentiary. If it did not exceed, but only equalled that sum, he was liable to the punishment imposed by the judgment and sentence.
The judgment is reversed, and the cause remanded. The defendant will remain in custody until discharged by due course of law.